Case 4:19-cv-04096-SOH Document 60                 Filed 10/09/20 Page 1 of 1 PageID #: 1860




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


MIDAMERICA, INC.                                                                        PLAINTIFF


v.                                     Case No. 4:19-cv-04096


BIERLEIN COMPANIES, INC.                                                              DEFENDANT


                                              ORDER

       This matter is currently set for trial on October 26, 2020. However, because the continued

outbreak of the Coronavirus Disease 2019 (COVID-19) poses a severe risk to the parties, the

attorneys, the witnesses, the jurors, the public, the court staff, and other court agencies, the Court

finds that a continuance is necessary. Accordingly, the jury trial set for the week of October 26,

2020, is cancelled, and the trial is continued until the week of February 21, 2021, at 9:00 a.m. Any

deadline in the final scheduling order (ECF No. 16) that has not yet passed should be adjusted

accordingly.

       IT IS SO ORDERED, this 9th day of October, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
